        Case 4:19-cv-01249-CLM Document 26 Filed 08/18/20 Page 1 of 3                      FILED
                                                                                  2020 Aug-18 AM 10:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

ROGER GURLEY,                            )
   Plaintiff,                            )
                                         )
v.                                       )        Case No. 4:19-CV-01249-CLM
                                         )
ANDREW SAUL, Commissioner                )
of Social Security,                      )
      Defendant.                         )

                          MEMORANDUM OPINION

      Magistrate Judge Herman N. Johnson, Jr. issued a report and recommendation

that this court deny Gurley’s motion to remand (doc. 17) and affirm the final decision

of the SSA Commissioner to deny Gurley’s application for benefits. Doc. 21. Gurley

has filed two objections to the report and recommendation. Doc. 23.

      Below, the court reviews Gurley’s objections de novo and reviews the rest of

the record for clear error. See 28 U.S.C. § 636(b)(1)(C).

Objection 1: The court wrongly held that the ALJ showed good cause for failing
to accord proper weight to the treating physician, Dr. Toles-Moore. The court
erred by supplementing the ALJ decision with post hoc rationalizations.

      Over 18 pages, Gurley makes no argument to support this objection. He

instead cuts and pastes large block quotes from the ALJ’s opinion, then the

magistrate’s opinion, then opinions from other courts. Doc. 23 at 8-26. Not once

does Gurley write an original sentence that explains how Magistrate Judge Johnson

erred, nor does he identify/explain the alleged post hoc rationalization.
        Case 4:19-cv-01249-CLM Document 26 Filed 08/18/20 Page 2 of 3




      The Eleventh Circuit has stated that district courts need not consider

“frivolous, conclusive, or general objections” to a magistrate judge’s report and

recommendation. Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The

court finds that Gurley’s cut-and-pasted argument is conclusive and nothing more

than a general objection. So the court will not consider it. Id.

      To the extent that 28 U.S.C. § 636(b)(1)(C) requires the court review the

magistrate judge’s opinion for clear error, even though Gurley fails to properly argue

it, the court finds no clear error. Judge Johnson’s review of the ALJ’s treatment of

Dr. Towles-Moore’s opinion is thorough and not clearly erroneous. Doc. 21 at 7-16.

Objection 2: The court wrongly denied the Motion to Remand based on
Sentence 4, on the mistaken assumption that Plaintiff moved for remand on the
basis of new evidence submitted to the court.

      The court agrees with Gurley that his motion, by its plain language, sought

remand under Sentence 4, even though Gurley attached new evidence (a favorable

decision on a subsequent application), which typically results in a Sentence 6 remand

request. Doc. 17. Gurley’s motion is best understood as his attempt at an appellate

Rule 28(j) letter—i.e. a letter that calls the court’s attention to a new opinion from a

different case that supports some point made by the letter’s author in his case.

      But no matter what you call it, Gurley’s motion (doc. 17) should be denied.

Gurley’s motion sought a Sentence 4 remand on the same grounds that Gurley

argued in his complaint and briefs. Compare doc. 17 with docs. 1, 13, 16. Because
        Case 4:19-cv-01249-CLM Document 26 Filed 08/18/20 Page 3 of 3




an ALJ opinion granting Gurley’s subsequent application is chronologically

irrelevant to the application being reviewed in this case, Gurley’s motion added

nothing to the arguments considered and rejected by the magistrate judge. Because

the court finds no error in the magistrate judge’s report and recommendation that the

Commissioner’s decision be affirmed, the court finds no error in the magistrate

judge’s recommendation that this court deny Gurley’s motion that sought the same

relief on the same grounds.

                            CLEAR ERROR REVIEW

      The court has reviewed the record and the remainder of the magistrate judge’s

report and recommendation and finds no clear error. See 28 U.S.C. § 636(b)(1)(C).

                                       ***

      For the reasons stated above, the court ACCEPTS and ADOPTS Magistrate

Judge Johnson’s Report and Recommendation (doc. 21) and finds that Gurley’s

Motion to Remand (doc. 17) is due to the DENIED. The court will enter a separate

order that carries out this opinion.

      DONE this 18th day of August, 2020.



                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
